Exhibit 10.2

REYNOLDS AMERICAN INC.

April 16, 2014

 

Ms. Susan M. Cameron

3081 NE 39th Street

Fort Lauderdale, Florida 33308

 

Dear Susan:

 

It is my pleasure to confirm our offer to you to join Reynolds American Inc.
(“RAI”) as President and Chief Executive Officer. The term of your service will
commence on May 1, 2014, and will continue until April 30, 2016 (the “Term”).
The Term may be renewed by our mutual agreement.

As President and Chief Executive Officer of RAI, your annual base salary will be
$1,300,000. The Board of Directors of RAI (the “Board of Directors”) and the
Compensation and Leadership Development Committee of the Board of Directors (the
“Compensation Committee”) shall review your annual base salary commencing on
May 1, 2015, and may, in its discretion, adjust it.

During the Term, your target annual bonus under our Annual Incentive Award
Program (AIAP) will be 160% of your annual base salary, based on the
twelve-month periods from May 1, 2014 through April 30, 2015 and May 1, 2015
through April 30, 2016, and on the achievement of specified performance goals,
including consideration of the AIAP scores for the most recently ended calendar
year. Any annual bonus earned will be paid as soon as practicable after
April 30, 2015 and April 30, 2016, as applicable. In addition, as soon as
practicable following your commencement of employment, you will be paid a
“sign-on” bonus in an amount equal to $500,000.

Under RAI’s 2009 Omnibus Incentive Compensation Plan, you will receive an
initial grant of a performance share award for the period from May 1, 2014
through April 30, 2015 (the “2014 Award”), as soon as practicable after
appropriate approvals are obtained following your commencement of employment,
with a target opportunity equal to 625% of your base salary (the “2014 Target
Number”); provided, that if RAI fails to pay cumulative dividends of at least
$2.68 per share (the “2014 Dividend Threshold”) during the performance period,
the 2014 Target Number shall be reduced by an amount equal to three times the
percentage of the dividend underpayment for the performance period, up to a
maximum reduction of 50% (the “2014 Revised Target Number”). The 2014 Award will
be subject to one-year performance goals as determined by the Compensation
Committee; such goals may include acceptable progress by you toward a succession
plan. From 0% to as much as 150% of the 2014 Target Number (or the 2014 Revised
Target Number if the 2014 Dividend Threshold has not been met) may be earned by
you under the 2014 Award, depending on actual achievement of the performance
goals and your continued employment through the performance period. In addition,
you will receive a grant on or about May 1, 2015 of a performance share award
for the period from May 1, 2015



--------------------------------------------------------------------------------

Susan M. Cameron

Page 2

 

 

 

through April 30, 2016 (the “2015 Award”), with a target opportunity equal to
625% of your base salary (the “2015 Target Number”); provided, that if RAI fails
to pay the dividend threshold applicable to the 2015 Award during the
performance period, the 2015 Target Number shall be reduced by an amount equal
to three times the percentage of the dividend underpayment for the performance
period, up to a maximum reduction of 50% (the “2015 Revised Target Number”). The
2015 Award will be subject to one-year performance goals as determined by the
Compensation Committee; such goals may include achievement by you of an
acceptable succession plan. From 0% to as much as 200% of the 2015 Target Number
(or the 2015 Revised Target Number if the dividend threshold applicable to the
2015 Award has not been met) may be earned by you under the 2015 Award,
depending on actual achievement of the performance goals and your continued
employment through the performance period.

Upon commencement of employment, you will be eligible for RAI’s comprehensive
package of benefits for newly hired executives (which will include, without
limitation, future retirement benefits provided under RAI’s 401(k) retirement
plan); however, you will not be eligible for relocation assistance benefits in
connection with the commencement of your employment. Such benefits will include
your participation in RAI’s Executive Severance Plan, as it may be amended from
time to time, which provides severance benefits in the form of salary (defined
as base pay plus target annual bonus amount) and benefits. By executing this
letter agreement you acknowledge and agree that the annual bonus and performance
share awards described above are in lieu of (and you will not otherwise
participate in) RAI’s AIAP or long-term incentive program for other executive
employees.

As you know, this offer of employment is subject to approval by the Board of
Directors. We will provide you with appropriate documentation with respect to
your annual bonus and performance share award arrangements described above.

We look forward to having you return to Reynolds American to help us achieve
market leadership by transforming the tobacco industry.

Kind regards,

/s/ Lisa J. Caldwell

Lisa J. Caldwell

Executive Vice President and

Chief Human Resources Officer

 

Acknowledged and Accepted:       /s/ Susan M. Cameron       4/16/14   Susan M.
Cameron       Date          

 

 